Title: From Benjamin Franklin to John Morgan, 8 July 1765
From: Franklin, Benjamin
To: Morgan, John


Dear Doctor
London, July 8. 1765
It rejoices me to hear that you got well home, and that you are like to succeed in your Scheme of establishing a Medical School in Philadelphia.
Being told by Da Costa, Clerk to the Society, that no one appear’d who would pay your Admission Fees, and that you would not be consider’d as a Member nor your Name put in the List till that was done, I immediately paid him the Money, Five Guineas; Mr. Powel has since called on me and repaid me. You may now go on paying 50s. per annum (or two Guineas and a half, I forget which) or pay £20 (or Guineas) down, which excuses you from all future Payments. Most of the Members pay yearly.
With this you will receive the Statutes of the College from Dr. Watson. He desires me to tell you that they are not to be bought, but are given to the Members. He sends you his, and will get another for himself. I am, Affectionately yours,
B Franklin
Dr Morgan
 
Endorsed: from Dr Franklin July the 8. 1765
